• Opinion of the Court. — -It is assigned as errors that'“ the complaint on which the attachment is founded is illegal and does not pursue the act of’assembly, in as much as it is not positive, but alternative — not alleging positively, either that the defendant below was moving Out of the county privately, or that he so absconded ánd concealed himself that the ordinary process of law could not be served upon him.” This seems to be a material defect; and on the authority of the case Cooper vs. Logan (a), and some others decided in this court; the attachment ought to have been quashed.”
judgment reversed.*

 Pctober 1803, pr. Dec. 320.


 See thé next cafe* alfo thé café of M'Daniel vs. Sappington, poft, ánd the cates there cited.